 

Exhibit 10.1

 

AMENDMENT NO. 1 TO

SPONSORED RESEARCH AGREEMENT

 

This Amendment No. 1 to Sponsored Research Agreement, dated April 29, 2013 (the
“First Amendment”), is entered into by and among INTERCEPT PHARMACEUTICALS,
INC., a corporation organized and existing under the laws of Delaware, with its
registered office at 18 Desbrosses Street, New York, NY 10013, USA (“Sponsor”),
Dipartimento di Chimica e Tecnologia del Farmaco of the Università di Perugia,
Via del Liceo, 1, Perugia, Italy 06123 (“University”), and Professor Roberto
Pellicciari of the Dipartimento di Chimica e Tecnologia del Farmaco at the
University, Via del Liceo, 1, Perugia, Italy 06123 (“Principal Investigator”).

 

RECITALS

 

WHEREAS, Sponsor, University and Principal Investigator have entered into a
Sponsored Research Agreement, dated as of January 1, 2012 (the “Agreement”);

 

WHEREAS, the term of the Agreement expired on December 31, 2012; and

 

WHEREAS, the Research Parties (as defined in the Agreement) have continued to
conduct the Research Project (as defined in the Agreement) subsequent to the
Term and the parties have decided to extend such Term.

 

NOW, THEREFORE, in consideration of the foregoing premises, INTERCEPT and
Consultant hereby agree as follows:

 

ARTICLE 1:

 

The term of the Agreement is extended for a one year period starting on January
1, 2013 (hereinafter the “Extended Term”). For the avoidance of doubt, as used
throughout the Agreement, the term of the Agreement shall be deemed to include
the Extended Term.

 

As consideration for conducting the Research Project during the Extended Term,
Sponsor agrees to fund the activities of Principal Investigator and Project
Participants under the Research Project, for which Sponsor shall pay to
University a total of €80,000 during the Extended Term, payable as follows:
€20,000 on March 31, 2013; €20,000 on June 30, 2013; €20,000 on September 30,
2013 and €20,000 on December 31, 2013.

 

Such payments shall cover the all services to be rendered to the Sponsor by the
University under the Agreement during the Extended Term, including the synthesis
and provisioning of Material (as defined in the Agreement) up to the quantities
set forth in the material schedule to this First Amendment (the “Material
Schedule”). If Sponsor requests the delivery of Material in excess of such
amounts set forth in the Material Schedule, the parties agree to negotiate in
good faith to set the additional consideration to be paid to University for such
excess quantities of Material requested by Sponsor.

 

All such payments shall be made in Euros, the lawful currency of the European
Community within fifteen (15) business days of such payment due date.

 

Page 1 of 3

 

 

ARTICLE 2:

 

This First Amendment shall be governed by and construed under the laws of the
State of Delaware, USA, without giving effect to the conflict of law principles
thereof.

 

Any and all provisions of the Agreement not modified hereinabove shall remain in
full force and effect. All capitalized terms in this Amendment not otherwise
defined shall have the meanings ascribed to such terms in the Agreement.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

Page 2 of 3

 

 

In witness whereof, the parties have executed this amendment by their proper
officers as of the date first set forth above.

 

PRINCIPAL INVESTIGATOR   INTERCEPT PHARMACEUTICALS, INC.           By: /s/
Roberto Pellicciari   By: /s/ Mark Pruzanski   Roberto Pellicciari     Mark
Pruzanski         President and CEO

 

UNIVERSITA DI PERUGIA DIPARTIMENTO DI CHIMICA E TECNOLOGIA DEL FARMACO

 

By: /s/ Benedetto Natalini   Name:  Prof. Benedetto Natalini   Position:
 Director  

 
[Signature Page – University of Perugia Amendment]

 



Page 3 of 3

